In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-21-00107-CV


                               CASEY GLYNN DOBBS, APPELLANT

                                                     V.

                           RACHEL MEDIA ANN MILLER, APPELLEE

                                 On Appeal from the County Court
                                      Oldham County, Texas
                    Trial Court No. 771, Honorable David L. Gleason, Presiding

                                             June 15, 2021
                                  MEMORANDUM OPINION
                          Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant Casey Glynn Dobbs, a Texas inmate proceeding pro se, filed a notice of

appeal from the trial court’s Order of Dismissal without paying the required filing fee.1 By

letter of May 14, 2021, we directed Dobbs to pay the filing fee or, in lieu thereof, to comply



        1 Dobbs filed a notice of appeal within fifteen days after the notice of appeal deadline. By letter of

May 17, 2021, we notified Dobbs that a motion for an extension of time was implied and directed him to
provide a reasonable explanation for his late notice. See TEX. R. APP. P. 26.3, 10.5(b); Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997); Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998). Because
Dobbs has filed a response reasonably explaining the delay, an extension of time to file the late notice of
appeal is granted.
with chapter 14 of the Civil Practice and Remedies Code by filing 1) an affidavit of

indigence, 2) an affidavit relating to previous filings, and 3) a certified copy of his inmate

trust account statement. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.002(a), 14.004

(West 2017). We advised Dobbs that this appeal was subject to dismissal if he did not

comply by May 24, 2021. Dobbs has filed an affidavit of indigence but has not filed an

affidavit describing his previous filings or a certified copy of his inmate trust account

statement to date.


       The requirement to pay the filing fee or tender an affidavit of indigence, an affidavit

of previous filings, and a certified copy of an inmate trust account statement is mandatory,

and the lack thereof is grounds for dismissal of an appeal or original proceeding. See In

re Denson, No. 07-20-00191-CV, 2020 Tex. App. LEXIS 6966, at *1 (Tex. App.—Amarillo

Aug. 27, 2020, orig. proceeding) (per curiam) (mem. op.). Because Dobbs has failed to

pay the filing fee or comply with all the requirements of chapter 14 of the Civil Practice

and Remedies Code within the time provided for compliance, we dismiss his appeal.


                                                         Per Curiam




                                              2